Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 7/28/2021 has been entered.   Claims 1-45 are pending.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 15, 24, 29, 38, 43 and 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 15, 21-23, 29, 35-37, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2016/0128113 hereinafter Qi) in view of Craig et al. (US 2014/0181904 hereinafter Craig).
Regarding claim 1, Qi discloses a method of wireless communication by a subscribing device, comprising:
receiving, from a publishing device, a publication message indicating one or more neighbor awareness networking (NAN) services available for subscription (FIG. 2, ¶ [0053]-[0056], [0075]-[0083]; i.e. the NAN devices publish and/or discover the services on the NAN devices during the discovery window period) and a plurality of cipher suites associated with the one or more NAN services; 
selecting at least one cipher suite of the plurality of cipher suites that is supported by the subscribing device; and 
initiating a security negotiation comprising a 4-way handshake between the publishing device and the subscribing device to establish a secure data communication associated with the one or more NAN services over a NAN data path (NDP) based on the [[selected]] at least one cipher suite (FIG. 2, ¶ [0111]-[0112]; i.e. the NAN devices use a RSN 4-ways handshake message sequence to generate and/or distribute one or more keys for message protections).
Qi does not explicitly disclose a plurality of cipher suites associated with the one or more NAN services; and selecting at least one cipher suite of the plurality of cipher suites that is supported by the subscribing device.
However, Craig discloses a plurality of cipher suites associated with the one or more NAN services (¶ [0052]-[0054]); and selecting at least one cipher suite of the plurality of cipher suites that is supported by the subscribing device (¶ [0052]-[0054], [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Craig into Qi in order to increase the network performance by improving the process of establishing the security context or security keys in a network (Craig, ¶ [0055]-[0056], [0062]). 
Regarding claim 7, Qi in view of Craig discloses the method of claim 1, further comprising: transmitting, to the publishing device, an initiation message to initiate the 4-way handshake and authenticate a supplicant through the security negotiation with the subscribing device (Qi. FIG. 2, ¶ [0152]-[0155], [0165]-[0166]; Craig, ¶ [0068]); transmitting an NDP request message to the publishing device, wherein the initiation message is included within the NDP request message (Qi. FIG. 2, ¶ [0152]-[0155], [0165]-[0166]; Craig, ¶ [0068]); receiving an NDP response message based on the transmitted NDP request message; transmitting a first NDP security confirmation message in response to the received NDP response message (Qi. FIG. 2, ¶ [0152]-[0155], [0165]-[0166]; Craig, ¶ [0068]); and receiving a second NDP security confirmation message based on the transmitted first NDP security confirmation message, wherein the NDP response message or the second NDP security confirmation message includes an NDP security installation message (Qi. FIG. 2, ¶ [0152]-[0155], [0165]-[0166]; Craig, ¶ [0068]).  
Regarding claim 8, Qi in view of Craig discloses the method of claim 7, wherein the NDP security installation message includes a common group key (Qi, ¶ [0167]; Craig, ¶ [0066]).  
Regarding claim 9, Qi in view of Craig discloses the method of claim 1, further comprising: transmitting an NDP request message to the publishing device, wherein the NDP request message indicates the selected at least one of the plurality of cipher suites (Craig, ¶ [0052]-[0053], [0065]) ; receiving an NDP response message based on the transmitted NDP request message, wherein the NDP response message includes an NDP security installation message that includes a common group key for encrypting or decrypting group-addressed traffic (Qi, ¶ [0111]-[0112], [0167]; Craig, ¶ [0066]); and transmitting an NDP security confirmation message based on the received NDP response message (Qi, ¶ [0111]-[0112], [0167]; Craig, ¶ [0066]).  
Regarding claim 15, Qi discloses an apparatus for wireless communication, the apparatus being a subscribing device, comprising: 
means for receiving, from a publishing device, a publication message indicating one or more neighbor awareness networking (NAN) services available for subscription  (FIG. 2, ¶ [0053]-[0056], [0075]-[0083]; i.e. the NAN devices publish and/or discover the services on the NAN devices during the discovery window period) and a plurality of cipher suites associated with the one or more NAN services; 
means for selecting at least one cipher suite of the plurality of cipher suites that is supported by the subscribing device; and 
means for initiating a security negotiation comprising a 4-way handshake between the publishing device and the subscribing device to establish a secure data communication associated with the one or more NAN services over a NAN data path (NDP) based on the [[selected]] at least one cipher suite (FIG. 2, ¶ [0111]-[0112]; i.e. the NAN devices use a RSN 4-ways handshake message sequence to generate and/or distribute one or more keys for message protections).
Qi does not explicitly disclose a plurality of cipher suites associated with the one or more NAN services; and selecting at least one cipher suite of the plurality of cipher suites that is supported by the subscribing device.
However, Craig discloses a plurality of cipher suites associated with the one or more NAN services (¶ [0052]-[0054]); and selecting at least one cipher suite of the plurality of cipher suites that is supported by the subscribing device (¶ [0052]-[0054], [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Craig into Qi in order to increase the network performance by improving the process of establishing the security context or security keys in a network (Craig, ¶ [0055]-[0056], [0062]). 
Regarding claim 21, see claim 7 above for the same reasons of rejections.  
Regarding claim 22, see claim 8 above for the same reasons of rejections.  
Regarding claim 23, see claim 9 above for the same reasons of rejections.  
Regarding claim 29, Qi discloses an apparatus for wireless communication, the apparatus being a subscribing device, comprising: 
a memory (FIG. 1); and 
at least one processor coupled to the memory and configured to (FIG. 1): 
receive, from a publishing device, a publication message indicating one or more neighbor awareness networking (NAN) services available for subscription (FIG. 2, ¶ [0053]-[0056], [0075]-[0083]; i.e. the NAN devices publish and/or discover the services on the NAN devices during the discovery window period) and a plurality of cipher suites associated with the one or more NAN services; 
select at least one cipher suite of the plurality of cipher suites that is supported by the subscribing device; and 
initiate a security negotiation comprising a 4-way handshake between the publishing device and the subscribing device to establish a secure data communication associated with the one or more NAN services over a NAN data path (NDP) based on the selected at least one cipher suite (FIG. 2, ¶ [0111]-[0112]; i.e. the NAN devices use a RSN 4-ways handshake message sequence to generate and/or distribute one or more keys for message protections).
Qi does not explicitly disclose a plurality of cipher suites associated with the one or more NAN services; and selecting at least one cipher suite of the plurality of cipher suites that is supported by the subscribing device.
However, Craig discloses a plurality of cipher suites associated with the one or more NAN services (¶ [0052]-[0054]); and selecting at least one cipher suite of the plurality of cipher suites that is supported by the subscribing device (¶ [0052]-[0054], [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Craig into Qi in order to increase the network performance by improving the process of establishing the security context or security keys in a network (Craig, ¶ [0055]-[0056], [0062]). 
Regarding claim 35, see claim 7 above for the same reasons of rejections.  
Regarding claim 36, see claim 8 above for the same reasons of rejections.  
Regarding claim 37, see claim 9 above for the same reasons of rejections.  
Regarding claim 43, see claim 1 above for the same reasons of rejections,
Regarding claim 45, Qi in view of Craig discloses the method of claim 1, wherein the secure data communication over the NDP is established at completion of the 4-way handshake (Qi, FIG. 2, ¶ [0191]; Craig, FIG. 5).
Claims 2, 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2016/0128113 hereinafter Qi) in view of Craig et al. (US 2014/0181904 hereinafter Craig) and further in view of Johnsson (US 2014/0219261).
Regarding claim 2, Qi in view of Craig discloses the method of claim 1.
Qi in view of Craig does not explicitly disclose further comprising: transmitting a subscription message to the publishing device, the subscription message indicating at least one of the one or more NAN services being requested by the subscribing device, wherein the publication message from the publishing device is transmitted to the subscribing device based at least in part on the subscription message.
However, Johnsson discloses transmitting a subscription message to the publishing device, the subscription message indicating at least one of the one or more NAN services being requested by the subscribing device, wherein the publication message from the publishing device is transmitted to the subscribing device based at least in part on the subscription message (¶ [0020], [0025]-[0030]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Johnsson into Qi in view of Craig in order to speed up the device discovery process and improve the “peer pairing” success rates (Johnsson, ¶ [0032]-[0033]). 
Regarding claim 16, see claim 2 above for the same reasons of rejections.  
Regarding claim 30, see claim 2 above for the same reasons of rejections.  

Claims 3-6, 17-20 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2016/0128113 hereinafter Qi) in view of Craig et al. (US 2014/0181904 hereinafter Craig)  and Johnsson and further in view of Braskich et al. (US 2008/0226071 hereinafter Braskich).
Regarding claim 3, Qi in view of Craig and Johnsson discloses the method of claim 2, wherein the publishing device is an authenticator in the security negotiation and the subscribing device is a supplicant in the security negotiation, further comprising transmitting, to the publishing device, an initiation message that 2AFDOCS/25232866.4App. No.: 15/076,201Docket No.: 030284.11702/152735U4triggers the authenticator to initiate the 4-way handshake and authenticate the supplicant through the security negotiation with the subscribing device, wherein the initiation message is transmitted in the subscription message during a discovery window or the initiation message is transmitted during an NDP schedule negotiation (Qi, FIG. 2, ¶ [0108], [0210]; i.e. both the device publishing the service and the device receiving the service are configured to perform authentication thus any of the two device can be authenticator or supplicant; Qi, FIG. 2, ¶ [0111]-[0112], [0152]-[0156], [0210]; i.e. during the discovery/advertising and/or negotiating period, in the robust P2P connection, a provisioning field is configured to indicate a supported authentication method).  
Qi in view of Craig and Johnsson discloses the NAN devices initiate a Wi-Fi Simple Configuration (WSC) procedure which the NAN devices indicate in the attribute of the Robust P2P connection message the NAN devices are the Enrollee or the Registrar (Qi, ¶ [0162]-[164]) but Qi in view of Craig and Johnsson does not explicitly disclose the initiation message comprising a bit value indicating that the publishing device is the authenticator in the security negotiation.
However, Braskich discloses the initiation message comprising a bit value indicating that the publishing device is the authenticator in the security negotiation (¶ [0027], [0031]-[0032], [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Braskich into Qi in view of Craig and Johnsson in order to save storage capacity and/or to efficiently establishing a peer link between two members of an adhoc wireless network via a peer link establishment handshake while simultaneously establishing a security association between the two (Braskich, ¶ [0006]-[0007], [0021], [0050)). 
Regarding claim 4, Qi in view of Craig, Johnsson and Braskich discloses the method of claim 3, wherein the initiation message is a field, an information element, a message carried in an extensible authentication protocol (EAP) over local area network (LAN) (EAPoL) key frame, or a field or information element carried in an IEEE 802.11 management frame (Qi, FIG. 2, ¶ [0016], [0152]-[0155]; Craig, ¶ [0066]).  
Regarding claim 5, Qi in view of Craig, Johnsson and Braskich discloses the method of claim 3, further comprising: receiving an NDP request message from the publishing device based on the transmitted initiation message (Qi. FIG. 2, ¶ [0152]-[0155], [0165]-[0166]; Craig, ¶ [0068]); transmitting an NDP response message based on the received NDP request message; receiving a first NDP security confirmation message, which includes an NDP security installation message, in response to the transmitted NDP response message (Qi. FIG. 2, ¶ [0152]-[0155], [0165]-[0166]; Craig, ¶ [0068]); and transmitting a second NDP security confirmation message based on the received first NDP security confirmation message (Qi. FIG. 2, ¶ [0152]-[0155], [0165]-[0166]; Craig, ¶ [0068]).  
Regarding claim 6, Qi in view of Craig, Johnsson and Braskich discloses the method of claim 5, wherein the NDP security installation message includes a common group key for encrypting or decrypting group-addressed traffic (Qi, ¶ [0167]; Craig, ¶ [0066]). 
Regarding claim 17, see claim 3 above for the same reasons of rejections.  
Regarding claim 18, see claim 4 above for the same reasons of rejections.  
Regarding claim 19, see claim 5 above for the same reasons of rejections.  
Regarding claim 20, see claim 6 above for the same reasons of rejections.  
Regarding claim 31, see claim 3 above for the same reasons of rejections.  
Regarding claim 32, see claim 4 above for the same reasons of rejections.  
Regarding claim 33, see claim 5 above for the same reasons of rejections.  
Regarding claim 34, see claim 6 above for the same reasons of rejections.  
Claims 10, 14, 24, 28, 38, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2016/0128113 hereinafter Qi) in view of Craig et al. (US 2014/0181904 hereinafter Craig) and further in view of Johnsson (US 2014/0219261).
Regarding claim 10, Qi discloses a method of wireless communication by a publishing device, comprising: 
transmitting, to the subscribing device, a publication message indicating at least one of the one or more NAN services available for subscription to the subscribing device (FIG. 2, ¶ [0053]-[0056], [0075]-[0083]; i.e. the NAN devices publish and/or discover the services on the NAN devices during the discovery window period) and a plurality of cipher suites associated with the publishing device; and 
receiving, from the subscribing device an indication to establish a secure data communication over a NAN data path (NDP) via a 4-way handshake between the publishing device and the subscribing device and4AFDOCS/25232866.4App. No.: 15/076,201Docket No.: 030284.11702/152735U4 authenticate a supplicant through a security negotiation with the subscribing device (FIG. 2, ¶ [0111]-[0112]; i.e. the NAN devices use a RSN 4-ways handshake message sequence to generate and/or distribute one or more keys for message protections). 
Qi does not explicitly disclose receiving, from a subscribing device, a subscription message indicating one or more neighbor awareness networking (NAN) services being requested by the subscribing device; and a plurality of cipher suites associated with the publishing device.
However, Craig discloses a plurality of cipher suites associated with the one or more NAN services (¶ [0052]-[0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Craig into Qi in order to increase the network performance by improving the process of establishing the security context or security keys in a network (Craig, ¶ [0055]-[0056], [0062]). 
Johnsson discloses receiving, from a subscribing device, a subscription message indicating one or more neighbor awareness networking (NAN) services being requested by the subscribing device (¶ [0020], [0025]-[0030]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Johnsson into Qi in view of Craig in order to speed up the device discovery process and improve the “peer pairing” success rates (Johnsson, ¶ [0032]-[0033]). 
Regarding claim 14, Qi in view of Craig and Johnsson discloses the method of claim 10, further comprising transmitting a common group key to the subscribing device after successful authentication (Qi, ¶ [0168]; Craig, ¶ [0066]). 
Regarding claim 24, Qi discloses an apparatus for wireless communication, the apparatus being a publishing device, comprising: 
means for transmitting, to the subscribing device, a publication message indicating at least one of the one or more NAN services available for subscription to the subscribing device (FIG. 2, ¶ [0053]-[0056], [0075]-[0083]; i.e. the NAN devices publish and/or discover the services on the NAN devices during the discovery window period)  and a plurality of cipher suites associated with the publishing device; and 
 means for receiving, from the subscribing device
Qi does not explicitly disclose means for receiving, from a subscribing device, a subscription message indicating one or more neighbor awareness networking (NAN) services being requested by the subscribing device; and a plurality of cipher suites associated with the publishing device.
However, Craig discloses a plurality of cipher suites associated with the one or more NAN services (¶ [0052]-[0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Craig into Qi in order to increase the network performance by improving the process of establishing the security context or security keys in a network (Craig, ¶ [0055]-[0056], [0062]). 
Johnsson discloses means for receiving, from a subscribing device, a subscription message indicating one or more neighbor awareness networking (NAN) services being requested by the subscribing device (¶ [0020], [0025]-[0030]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Johnsson into Qi in view of Craig in order to speed up the device discovery process and improve the “peer pairing” success rates (Johnsson, ¶ [0032]-[0033]).
Regarding claim 28, see claim 14 above for the same reasons of rejections.  
Regarding claim 38, Qi discloses an apparatus for wireless communication, the apparatus being a publishing device, comprising: 
a memory (FIG. 1); and 
at least one processor coupled to the memory and configured to (FIG. 1): 
transmit, to the subscribing device, a publication message indicating at least one of the one or more NAN services available for subscription to the subscribing device (FIG. 2, ¶ [0053]-[0056], [0075]-[0083]; i.e. the NAN devices publish and/or discover the services on the NAN devices during the discovery window period) and a plurality of cipher suites associated with the publishing device; and 
receive, from the subscribing device an indication to establish a secure data communication over a NAN data path (NDP) via a 4-way handshake between the publishing device and the subscribing device and authenticate a supplicant through a security negotiation with the subscribing device (FIG. 2, ¶ [0111]-[0112]; i.e. the NAN devices use a RSN 4-ways handshake message sequence to generate and/or distribute one or more keys for message protections). 
Qi does not explicitly disclose receive, from a subscribing device, a subscription message indicating one or more neighbor awareness networking (NAN) services being requested by the subscribing device; and a plurality of cipher suites associated with the publishing device.
However, Craig discloses a plurality of cipher suites associated with the one or more NAN services (¶ [0052]-[0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Craig into Qi in order to increase the network performance by improving the process of establishing the security context or security keys in a network (Craig, ¶ [0055]-[0056], [0062]). 
Johnsson discloses receiving, from a subscribing device, a subscription message indicating one or more neighbor awareness networking (NAN) services being requested by the subscribing device (¶ [0020], [0025]-[0030]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Johnsson into Qi in view of Craig in order to speed up the device discovery process and improve the “peer pairing” success rates (Johnsson, ¶ [0032]-[0033]). 
Regarding claim 42, see claim 14 above for the same reasons of rejections.  
Regarding claim 44, see claim 10 above for the same reasons of rejections.  
Claims 11-13, 25-27 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2016/0128113 hereinafter Qi) in view of Craig et al. (US 2014/0181904 hereinafter Craig) and Johnsson and further in view of Braskich (US 2008/0226071).
Regarding claim 11, Qi in view of Craig and Johnsson discloses the method of claim 10, further comprising receiving, from the subscribing device, an initiation message that triggers [[the publishing device as an authenticator]] to initiate the 4-way handshake (Qi. FIG. 2, ¶ [0152]-[0155], [0165]-[0166]; Craig, ¶ [0068]);  and transmitting, to the subscribing device, an NDP request message based on the received initiation message (Qi. FIG. 2, ¶ [0152]-[0155], [0165]-[0166]; Craig, ¶ [0068]).  
Qi in view of Craig and Johnsson does not explicitly disclose said message that triggers the publishing device as an authenticator; and determining, based on the received initiation message, that the publishing device is the authenticator and that the subscribing device is the supplicant in the security negotiation;
However, Braskich discloses said message that triggers the publishing device as an authenticator (FIG. 3-5, ¶ [0027], [0031]-[0032], [0050]); and determining, based on the received initiation message, that the publishing device is the authenticator and that the subscribing device is the supplicant in the security negotiation (FIG. 3-5, ¶ [0027], [0031]-[0032], [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Braskich into Qi in view of Craig and Johnsson in order to save storage capacity and/or to efficiently establishing a peer link between two members of an adhoc wireless network via a peer link establishment handshake while simultaneously establishing a security association between the two (Braskich, ¶ [0006]-[0007], [0021], [0050)). 
Regarding claim 12, Qi in view of Craig, Johnsson and Braskich discloses the method of claim 11, wherein the initiation message is received in the subscription message (Qi, FIG. 2, ¶ [0053]-[0056], [0163]-[0164]), wherein the initiation message comprises a bit value indicating that the publishing device is the authenticator in the security negotiation (Braskich, ¶ [0050]).  
Regarding claim 13, Qi in view of Craig and Johnsson discloses the method of claim 10, further comprising receiving an NDP request message from the subscribing device, wherein the NDP request message comprises an initiation message that triggers [[the publishing device as an authenticator]] to initiate the 4-way handshake (Qi. FIG. 2, ¶ [0152]-[0155], [0165]-[0166]; Craig, ¶ [0068]).  
Qi in view of Craig and Johnsson does not explicitly disclose said message that triggers the publishing device as an authenticator.
However, Braskich discloses said message that triggers the publishing device as an authenticator (FIG. 3-5, ¶ [0027], [0031]-[0032], [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Braskich into Qi in view of Craig and Johnsson in order to save storage capacity and/or to efficiently establishing a peer link between two members of an adhoc wireless network via a peer link establishment handshake while simultaneously establishing a security association between the two (Braskich, ¶ [0006]-[0007], [0021], [0050)). 
Regarding claim 25, see claim 11 above for the same reasons of rejections.  
Regarding claim 26, see claim 12 above for the same reasons of rejections.  
Regarding claim 27, see claim 13 above for the same reasons of rejections.  
Regarding claim 39, see claim 11 above for the same reasons of rejections.  
Regarding claim 40, see claim 12 above for the same reasons of rejections.  
Regarding claim 41, see claim 13 above for the same reasons of rejections.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/           Examiner, Art Unit 2435

/JOSEPH P HIRL/           Supervisory Patent Examiner, Art Unit 2435